Citation Nr: 1120490	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for visual impairment as secondary to a service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities as secondary to a service-connected type II diabetes mellitus.

4.  Entitlement to service connection for neurological complications as secondary to a service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied an increased rating in excess of 20 percent for diabetes mellitus type II and denied service connection for visual impairment, peripheral vascular disease of the bilateral lower extremities and neurological complications, all as secondary to service-connected type II diabetes mellitus.

The issues of entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II and entitlement to service connection for visual impairment, peripheral vascular disease of the bilateral lower extremities and neurological complications, as secondary to the service-connected type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have any neurological complications as secondary to a service-connected type II diabetes mellitus disability.



CONCLUSION OF LAW

Neurological complications were not incurred in or aggravated by service, and are not proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a January 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the January 2007 letter, and opportunity for the Veteran to respond, the September 2007 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's July 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection for neurological complications as secondary to a service-connected type II diabetes mellitus is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran claims that he has neurological complications that are a result of his service-connected diabetes mellitus.

Service treatment records are negative for treatment or diagnoses of neurological complications.

In an April 2006 treatment note, a private physician indicated that the Veteran had neurological complications that were directly related to diabetes mellitus.

The Veteran underwent a VA examination in July 2006.  On examination, there were no neurovascular symptoms related to diabetes, no symptoms of peripheral neuropathy and no symptoms of diabetic neuropathy.  On neurological examination, he had normal coordination, no motor or sensory loss and cranial nerve functions were normal.  He denied any neurological symptoms at the time.  The diagnosis was no neurologic disease.
There are conflicting opinions as to whether the Veteran has a current diagnosed neurological complications disability.  As noted above, the April 2006 private treatment report noted that the Veteran had diagnosed neurological complications that were due to his diabetes mellitus.  Conversely, the July 2006 VA examiner specifically found that there was no neurologic disease present.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the July 2006 VA examiner's opinion to be the most probative.  While the April 2006 private physician found that the Veteran had neurological complications, no rationale was provided for this opinion and he did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Conversely, the July 2006 VA examiner conducted a full neurologic examination when determining that there was no neurologic disease.  Moreover, the examination was conducted for the specific purpose of identifying the symptoms and complications of diabetes mellitus, including whether there were neurological symptoms and complications.  Other symptoms and complications were identified; as noted, neurological symptoms or complications were not.  For these reasons the Board finds the July 2006 VA examiner's assessment to be the most probative.  

Given the absence of any diagnosed neurological complications disability, service connection is not warranted.

The Board is mindful of the Veteran's assertion that he currently suffers from neurological complications due to his service connected diabetes mellitus.  The Board acknowledges that he is competent to give evidence about what he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to testify that he developed any current neurological complications from an event or injury in service or as a result of his service connected diabetes mellitus.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In summary, while the Veteran is certainly competent to testify as to the fact he had symptoms, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, he simply does not now, nor has he ever had a diagnosis of neurological complications.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for neurological complications as secondary to diabetes mellitus must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for neurological complications as secondary to a service-connected type II diabetes mellitus is denied.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected type II diabetes mellitus disability.  The Board observes that the most recent VA examination in July 2006 for this disability is almost 5 years old.  In an April 2011 written brief presentation, the Veteran's representative argued that in a December 2006 statement, the Veteran noted that he was on insulin daily with a restricted diet and regulation of activities.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for visual impairment as secondary to a service-connected type II diabetes mellitus, the Veteran underwent VA examinations in July 2003 and July 2006.  The July 2003 examiner noted that the Veteran did not have diabetic retinopathy or other retinal pathology for either eye.  The July 2006 examiner indicated that there was no diabetic-caused visual impairment or disability.

However, an April 2006 private treatment note indicated that the Veteran had a visual disability as a result of diabetes mellitus.  Additionally, in an April 2008 VA treatment note, a VA physician noted that among the active problems that the Veteran experienced was blurred vision and dry eye.  As there is potential evidence of a current visual impairment disability related to the Veteran's service-connected diabetes mellitus, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current visual impairment disability and whether it is related to service-connected diabetes mellitus.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for entitlement to service connection for peripheral vascular disease of the lower extremities as secondary to a service-connected type II diabetes mellitus, the evidence is ambiguous as to whether the peripheral vascular disease of the lower extremities were caused or aggravated by diabetes mellitus.

In an April 2006 private treatment note, a private physician indicated that the Veteran had peripheral vascular disease as a result of diabetes mellitus.  A VA examiner in July 2006 also noted that there were symptoms of diabetic related peripheral vascular disease in the lower extremities.  However, neither the private physician nor the VA examiner had access to the Veteran's claims file. 

Conversely, in a September 2007 Memorandum, a Compensation & Pension examiner noted that the Veteran's peripheral vascular disease did not appear to be due to or aggravated by diabetes mellitus.

Under these circumstances, the Board finds that VA examination and medical opinion-based on consideration of the veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for peripheral vascular disease of the lower extremities as secondary to a service-connected type II diabetes mellitus.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be scheduled for a VA eye examination to determine the etiology of the claimed visual impairment disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a visual impairment disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the visual impairment disability is proximately due to or were aggravated by the service-connected diabetes mellitus disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  The Veteran should be scheduled for a VA peripheral vascular examination to determine the etiology of the claimed peripheral vascular disease of the bilateral lower extremities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has peripheral vascular disease of the either or both of the lower extremities and if so, whether it is at least as likely as not (50 percent probability or greater) that the peripheral vascular disease of either or both of the lower extremities is proximately due to or were aggravated by the service-connected diabetes mellitus disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


